                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:16-CV-179-DCK

 INDRATECH, LLC,                                    )
                                                    )
                   Plaintiff,                       )
                                                    )
    v.                                              )      ORDER
                                                    )
 FIBRIX, LLC,                                       )
                                                    )
                   Defendant.                       )
                                                    )

         THIS MATTER IS BEFORE THE COURT sua sponte regarding scheduling.

         The undersigned notes that “Fibrix, LLC’s Motion For Summary Judgment” (Document

No. 57) is ripe for disposition. Defendant has requested oral argument on the pending motion,

and the undersigned agrees that a hearing might assist the Court’s determination.

         IT IS, THEREFORE, ORDERED that counsel for the parties shall appear for a Status

and Motions Hearing on January 31, 2019, at 10:00 a.m. in Courtroom 2-2 at the Charles R.

Jonas Federal Courthouse, 401 W. Trade Street, Charlotte, North Carolina.

         SO ORDERED.

                                       Signed: December 13, 2018
